Citation Nr: 1144041	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  09-37 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the character of the discharge for the period of service from September 1999 to July 2007 is a bar to entitlement to Department of Veterans Affairs (VA) benefits. 


REPRESENTATION

Appellant represented by:	Ms. Susan Saidel, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The appellant served on active duty from September 1999 to July 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 administrative action of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania finding the Veteran's character of discharge a bar to VA benefits.  The appellant had a hearing before the Board in April 2011 and the transcript is of record.


FINDINGS OF FACT

1.  The appellant changed status in 1999 after serving in the Army Reserves and, instead, enlisted in the United States Army for a period of 4 years to commence on September 13, 1999.  On May 16, 2003, prior to the completion of this period, he reenlisted for an additional period of 4 years. 

2.  The appellant was charged by general court-martial for several incidents of knowingly writing bad checks in October 2006 and one incident of attacking a superior officer with an automobile in January 2007.  He requested and was granted a discharge under other than honorable conditions to escape court-martial proceedings and the charges were dismissed on July 24, 2007.  

3.  No competent medical evidence exists, nor does the appellant contend, that he was insane at the time of his crime. 

4.  Despite the reenlistment, the Veteran was only provided a single DD-214, reflecting only one period of active service from September 1999 to July 2007 with a discharge characterized as "under other than honorable conditions...in lieu of court-martial." 

CONCLUSIONS OF LAW

1.  The character of the appellant's service from September 13, 1999 to May 15, 2003, is not a bar to VA benefits.  38 U.S.C.A. §§ 101, 5103, 5103A, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.102, 3.159, 3.354 (2011). 

2.  The character of the appellant's service from May 16, 2003, to July 30, 2007, is a bar to VA benefits.  38 U.S.C.A. §§ 101, 5103, 5103A, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.102, 3.159, 3.354 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Notice and Assistance

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims discussed VA's duty to notify in the context of an appeal concerning character of discharge in Dennis v. Nicholson, 21 Vet. App. 18 (2007).  

The Veteran was sent a notification letter in September 2007, prior to the initial adjudication of the claim.  It informed the Veteran that a decision regarding the character of his service, and therefore his status as a Veteran, must be made prior to adjudicating the merits of his claims of entitlement to VA benefits.  It also informed him that he would be eligible for VA benefits only if his service was determined not to be dishonorable.  A copy of the regulation regarding character of discharge, 38 C.F.R. § 3.12, was attached to the letter. The Veteran was requested to provide evidence demonstrating that his service was honorable.  VA explained at the end of the letter that it would review any evidence he submitted, along with his service records, in rendering a decision.  Given this letter, the Board finds that VA's duty to notify has been satisfied.  It notified the appellant of the information and evidence needed to substantiate his entitlement to Veteran status, the first element of his claim.  He was told therein that VA would obtain his service records and that he should submit other evidence regarding the character of his service.  

The duty to notify has been met.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist a claimant in the development of his claim includes aiding in the procurement of pertinent records as well as providing a medical examination and/or obtaining a medical opinion when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a). Complete service treatment records and service personnel records regarding the appellant have been obtained. No other records have been obtained. However, the Board notes in this regard that the duty to assist likely does not apply to nonservice records, nor does it require a VA medical examination, because only the character of the appellant's service is at issue at this time. 

Significantly, the appellant has not identified and the record does not otherwise indicate any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained. Hence, the Board finds that all necessary development has been accomplished, and no further assistance to the appellant is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.2d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183. 

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Character of Discharge

The Veteran filed a claim in August 2007, shortly after separation from the military, seeking entitlement to service connection for a chest injury, diabetes mellitus, hernias, bilateral knee conditions, frostbite residuals to the left foot, a skin rash, insomnia, and an acquired psychiatric disorder, to include bipolar disorder.  

The RO, in a December 2007 administrative action, denied the Veteran's claim finding the Veteran's character of discharge for the period September 13, 1999 to July 30, 2007 is considered "dishonorable for VA purposes" and, thus, a bar to VA disability benefits.  

Specifically, the Veteran's DD-214 indicates the Veteran served from September 1999 to July 2007 and was discharged "under other than honorable conditions...in lieu of trial by court-martial."  

Under 38 C.F.R. § 3.12(d)(1) acceptance of an undesirable discharge to escape trial by general court-martial is considered separation under dishonorable conditions.  
VA benefits are not payable unless the period of service on which a claim is based was terminated by discharge or release under conditions other than dishonorable.  Id. § 3.12(a).  

The Veteran claims although he was only given one DD-214, his active duty service with the Army actually consisted of two consecutive, but separate time periods.  He further claims all of his disability claims stem from his first period of active duty before the incidents leading to his dishonorable discharge during the second period of active duty.

The Veteran indicates he was initially in the Army Reserves, when he was asked to "reenlist" in the Army in 1999.  He changed status and enlisted in the Army for a four year period, which was supposed to run from September 1999 to September 2003.  Prior to the four year term expiring, however, the Veteran was asked to reenlist for an additional four years, which he did on May 16, 2003.  Accordingly, the Veteran believes his first period of active duty in the Army should be defined as running from September 13, 1999 to May 15, 2003; and his second period of active duty in the Army should be defined as running from May 16, 2003 to July 30, 2007.  

The Veteran's personnel records support the Veteran's timeline.  The Veteran changed status from Army Reserves to Active Duty with the United States Army on September 13, 1999.  At that time, he signed on for a four year term.  Approximately four months prior to the expiration of this four year term, the Veteran was stationed in Iraq and was asked to reenlist for an additional four years.  The Veteran signed a reenlistment form for an additional four years commencing on May 16, 2003.

According to the Veteran's personnel records, the incidences leading to his dishonorable discharge occurred in October 2006 and January 2007.  Specifically, the Veteran was charged with knowingly writing a series of unfunded checks in October 2006 and, in January 2007, the Veteran was charged with assaulting his commanding officer with his automobile and subsequently disobeying orders.  The Veteran is not disputing the veracity of these incidents or the resulting character of discharge.  Rather, he merely seeks benefits for conditions he claims he incurred during the September 1999 to May 2003 time frame.  

The Veteran's representative claims 38 C.F.R. § 3.13(c) clearly establishes the Veteran's service with the United States Army should be deemed as two different periods of service. 

Under 38 C.F.R. § 3.13, in general, an entire period of service, to include consecutive reenlistments, constitutes one period of service and entitlement will be determined by the character of the final termination of such period of active service.  38 C.F.R. § 3.13(b) (emphasis added).   An exception is noted under 38 C.F.R. § 3.13(c) where certain elements are met.  See generally 38 C.F.R. § 3.13(c).  

The Veteran's representative rests the Veteran's entire case primarily under the elements discussed in 38 C.F.R. § 3.13(c).  In this regard, however, the Board concludes 38 C.F.R. § 3.13 simply is not applicable here.

This regulation, by its own terms, applies only to the World War I and earlier, World War II, Korean Conflict, Vietnam and Peacetime Eras.  38 C.F.R. § 3.13(a). In the instant case, both the Veteran's September 1999 change of status from Reserves to Army and his May 2003 reenlistment in the Army where signed and occurred during the Persian Gulf War Era, which began in August 1990.  See 38 U.S.C.A. § 101(33).  As such, the instant case falls outside the relevant regulation.  Accordingly, the Veteran's argument must fail as a matter of law.

Although not raised by the Veteran or his representative, the Board notes 38 C.F.R. § 3.13 is a regulatory codification of relevant portions of 38 U.S.C.A. § 101, which defines "veteran," the periods of war, and provides the exception to discharges to change status.  In relevant part, 38 U.S.C.A. § 101states: 

The term "discharge or release" includes (A) retirement from the active military, naval, or air service, and (B) the satisfactory completion of the period of active military, naval, or air service for which a person was obligated at the time of entry into such service in the case of a person who, due to enlistment or reenlistment, was not awarded a discharge or release from such period of service at the time of such completion thereof and who, at such time, would otherwise have been eligible for the award of a discharge or release under conditions other than dishonorable. 

38 U.S.C.A. § 101(18).  In essence, this statute constructs an unconditional discharge to preserve benefits in situations where a service member reenlisted prior to completion of a full initial term of service, but was ultimately discharged dishonorably.  See VAOGCPREC 8-2000, fn. 2 (July 25, 2000).  It is noteworthy that the provisions under 38 U.S.C.A. § 101 are not confined to certain classes of veterans depending on their period of service.  Rather, the provisions are applicable to all periods of service.

Pursuant to 38 U.S.C.A. § 101(18), the Veteran was not awarded a discharge or release at the end of his first four-year obligated period of service.  Rather, the Veteran was asked to reenlist on May 16, 2003 for an additional four years.  Again, the Veteran's personnel records indicate the Veteran's court-martial related to incidences occurring in 2006 and 2007, after reenlistment.  Accordingly, but for this intervening reenlistment, it is clear that the Veteran would have been eligible for a discharge or release under conditions other than dishonorable at that time. 

There is no evidence that the Veteran was found to have committed any act of wrongdoing until October 2006, and subsequently in January 2007.  Proceedings related to such wrongdoings and punishments for these acts did not occur until July 2007. Accordingly, the appellant qualifies as a Veteran for the period from September 13, 1999 to May 15, 2003.  It follows that he is eligible to receive VA benefits for disabilities related to this period. 

With respect to the period from May 16, 2003, to July 7, 2007, the Veteran's personnel records clearly indicate the relevant incidences leading to his court-martial occurred during this time frame.  The Veteran was given a discharge for "under other than honorable conditions" in lieu of court-martial proceedings.  For this time period, therefore, the discharge is considered "dishonorable conditions" for purposes of VA benefits and effectively bars his ability to receive benefits for this time frame.  38 C.F.R. § 3.12(a), (d)(1).

The Veteran does not dispute the character of discharge for the time frame from May 16, 2003, to July 7, 2007.  He does not claim he was insane or that any other arguably applicable "exception" applies for this time frame.  Similarly, the Board finds no evidence of record that the Veteran was insane or that any other arguably applicable exception applies for any time during his active military service.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

In short, the Veteran's military records indicate the Veteran changed status from Army Reserves to United States Army on September 13, 1999 for a four year enlistment period.  Prior to the expiration of this initial term, the Veteran reenlisted for an additional four year term on May 16, 2003, which ran until July 7, 2007.  His service from September 13, 1999, to May 15, 2003 was without incident.  Accordingly, the Board finds the Veteran is not barred from VA benefits for any disability arising out of this period of active military service.

In contrast, the Veteran was charged and set for court-martial for two incidents occurring in October 2006 and January 2007 respectively.  In order to escape court-martial proceedings, the Veteran accepted a discharge under conditions other than honorable.  There is no indication that the Veteran was insane at the times of the October 2006 and January 2007 incidents.  The character of his active military service for the period from May 16, 2003 to his separation on July 30, 2007, therefore is considered dishonorable. There is no evidence that this dishonorable characterization has been upgraded by a discharge review board to honorable.  See 10 U.S.C.A. §§ 1552, 1553; 38 C.F.R. §§ 3.12(e), (f), (g), (h).  The appellant accordingly is considered a Veteran and is eligible to receive VA benefits for disabilities related to his active military service from September 13, 1999, through May 15, 2003, whereas he is not considered a Veteran and is ineligible to receive VA benefits for disabilities related to his active military service from May 16, 2003 to July 30, 2007. 





	(CONTINUED ON NEXT PAGE)

ORDER

The character of the appellant's discharge from active military service not being a bar to attainment of Veteran status, and therefore to the receipt of VA benefits, for the period from September 13, 1999 to May 15, 2003, the appeal is allowed as to this period. 

The character of the appellant's discharge from active military service being a bar to attainment of Veteran status, and therefore to the receipt of VA benefits, for the period from May 16, 2003, to July 30, 2007, the appeal is denied as to this period.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


